Citation Nr: 0808234	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  03-20 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals 
of a fracture of the right humerus, including neurological 
impairment and muscle atrophy.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1943.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A Board remand in February 2007 directed the Appeals 
Management Center (AMC) to schedule a VA examination to 
assess whether the veteran has any neurological impairment 
and the severity of any muscle atrophy as a result of his 
service-connected right humerus fracture.


FINDINGS OF FACT

1.  At his VA examination in May 2007, post remand, the 
residuals of the fracture of the veteran's right humerus 
consisted of painful motion, elbow flexion of 110 degrees, 
extension of -10 degrees, and supination and pronation of 80 
degrees.  In addition, he had right shoulder forward flexion 
of 160 degrees, abduction of 170 degrees, external rotation 
of 85 degrees and internal rotation of 90 degrees.  

2.  His sensation was grossly intact to light touch with no 
reported sensory changes that might be indicative of 
neurological impairment.  

3.  He had moderate impairment due to weakness of his right 
triceps muscle.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for residuals of a fracture of the right humerus.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5201, 5202 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, a letter from 
the RO in December 2003 (1) informed the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him of the information 
and evidence that VA would obtain and assist him in 
obtaining; (3) informed him of the information and evidence 
he was expected to provide; and (4) requested that he provide 
any evidence in his possession pertaining to his claim, or 
something to the effect that he should "give us everything 
you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess, post remand, 
when it sent a VCAA notice letter in March 2007 discussing 
the downstream disability rating and effective date elements 
of the claim and then went back and readjudicated the claim 
in the October 2007 supplemental statement of the case 
(SSOC).  This is important to point out because the Federal 
Circuit Court recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 



In this case at hand, the Board finds that the RO's December 
2003 and March 2007 notice letters, along with the SOC issued 
in July 2003 and the SSOCs issued in December 2005 and 
October 2007, comply with the Court's holding in Vazquez-
Flores.  For example, the December 2003 letter states:

To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must 
show that your service-
connected condition has gotten worse.  

The more recent March 2007 letter stated that when 
determining a disability rating, VA considers the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  In addition to these letters, the SOC and SSOCs 
contain the applicable rating criteria.  

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  



VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA furnished the veteran several compensation 
examinations to determine the severity of his right humerus 
disability - including, as mentioned, in May 2007 as 
directed in the Board's February 2007 remand.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds 
that no further assistance is needed to meet the requirements 
of the VCAA or Court.

Whether the Veteran is Entitled to a Rating Higher than 30 
Percent for Residuals of a Fracture of the Right Humerus

During his military service in October 1942, the veteran 
sustained a fracture of the lower third of his right humerus.  
He had surgery for an open reduction and internal fixation to 
repair the injury.

The RO subsequently granted service connection for residuals 
of the fracture of the right humerus in a November 1943 
decision and assigned an initial 30 percent rating 
retroactively effective from August 11, 1943.  The right arm 
is the veteran's dominant (major) arm.  He wants a higher 
rating.

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, VA assigns the lower rating. 
 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, VA resolves any reasonable doubt in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, VA must take into account 
the veteran's entire medical history and circumstances when 
determining the appropriate rating.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The veteran has a 30 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202, for impairment of the humerus.  
According to DC 5202, VA rates impairment of the humerus with 
flail shoulder as 80 percent disabling for the major arm and 
70 percent disabling for the minor arm.  For nonunion of the 
humerus (false flail joint), a 60 percent evaluation is 
appropriate for the major extremity, with a 50 percent rating 
for the minor arm.  Fibrous union of the humerus warrants a 
50 percent rating for the major arm and a 40 percent 
evaluation for the minor arm.  A 30 percent evaluation is for 
assignment for recurrent dislocation of the scapulohumeral 
joint of the major extremity with frequent episodes and 
guarding of all arm movements, with a 20 percent rating for 
the minor arm; with infrequent episodes and guarding of 
movement only at shoulder level, a 20 percent evaluation is 
appropriate for either arm.  Malunion of the humerus, with 
marked deformity, warrants a 30 percent rating for the major 
arm and a 20 percent evaluation for the minor extremity; a 20 
percent rating is for assignment for malunion, with moderate 
deformity of either extremity.  DC 5202.

In addition, the Board may rate this condition under DC 5201 
for limitation of motion of the arm.  Limitation of motion of 
the arm to 25 degrees from the side warrants a 40 percent 
evaluation for the major arm and a 30 percent rating for the 
minor arm.  If the limitation is to midway between the side 
and shoulder level, VA assigns a 30 percent rating for the 
major arm and a 20 percent rating for the minor arm.  For 
limitation of arm motion to shoulder level, VA assigns a 20 
percent evaluation for either arm.  DC 5201.

Pursuant to the Board's February 2007 remand, VA furnished 
the veteran a compensation examination in May 2007 to 
determine the severity of his disability, including any 
neurological impairment and any muscle atrophy in his right 
arm and shoulder.  When examined, he complained of shoulder 
pain, elbow weakness and "electrical shocks" radiating from 
his shoulder to his arm.  He reported no sensory changes, 
flare-ups, incapacitating episodes or problems with 
repetitive use.  Objective findings noted atrophy of the 
triceps muscle with 5-/5 strength.  Range of motion testing 
of the elbow revealed -10 degrees of extension (to 0 degrees 
is normal), and 110 degrees of flexion (to 145 degrees is 
normal) 


with pain throughout.  He also had 80 degrees of supination 
and pronation (normal supination is to 85 degrees and normal 
pronation is to 80 degrees).  See 38 C.F.R. § 4.71, Plate I.  
Range of motion testing for his right shoulder indicated 
forward flexion of 160 degrees (to 180 degrees is normal), 
abduction of 170 degrees (to 180 degrees is normal), external 
rotation of 85 degrees (normal is to 90 degrees) and internal 
rotation of 90 degrees (to 90 degrees is normal) with pain at 
the end range of external rotation and abduction.  See again 
38 C.F.R. § 4.71, Plate I.  The examiner indicated the 
veteran's sensation was grossly intact.  The examiner also 
indicated the veteran had moderate impairment of the right 
elbow joint due to weakness of the triceps and biomechanical 
changes due to the fracture.  The examiner diagnosed status 
post right humerus fracture with open reduction internal 
fixation, deformity of the right elbow joint, weakness of the 
right triceps and right shoulder impingement syndrome.

After repetitive-motion testing, the examiner determined the 
veteran's right elbow flexion and extension were reduced by 
20 percent secondary to fatigue.  This, in turn, correlates 
to "net" flexion limited to 88 degrees (i.e., 110 degrees 
less the 20 percent reduction) and extension limited to -12 
degrees (-10 degrees less the 20 percent reduction).  The 
examiner found no other additional loss due to pain or lack 
of coordination.  Hence, the veteran does not have sufficient 
impairment to warrant a higher 40 percent rating under DC 
5201 because, although there is no disputing he has less than 
normal range of motion in his right shoulder and elbow, he 
still does not have arm motion limited to only 25 degrees 
from his side.  Also, under DCs 5206, 5207 and 5213, 
respectively, he does not have "net" flexion limited to 55 
degrees or less or "net" extension limited to at least 100 
degrees or his right hand fixed in supination or 
hyperpronation.  And this is true even considering the effect 
his pain and fatigability have on his range of motion and 
considering any other additional functional loss due to, for 
example, incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).

In addition, the report of the veteran's May 2007 VA 
examination made no reference to any fibrous union of the 
right shoulder; so the evidence does not warrant a 50 percent 
rating under DC 5202.

Further, as requested in the Board's February 2007 remand, 
the VA examiner assessed any neurological impairment caused 
by the right humerus fracture.  VA rates incomplete paralysis 
of the upper radicular group as mild, moderate or severe.  
38 C.F.R. § 4.124a DC 8510.  The words "slight," "moderate" 
and "severe" are not defined in Diagnostic Code 8510.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decision is 
"equitable and just."  38 C.F.R. § 4.6.  However, the May 
2007 VA examination found no evidence of neurological 
impairment as the veteran's sensation was grossly intact; 
there were no objective clinical indications of sensory 
deficits.  And absent any objective clinical indications of 
neurological impairment, the Board need not discuss whether 
the neurological impairment was slight, moderate or severe 
because there was none.

The Board's February 2007 remand also asked the VA examiner 
to assess any muscle atrophy caused by the veteran's right 
humerus fracture.  The May 2007 VA examination found moderate 
impairment of the right elbow joint due to weakness of the 
triceps muscle.  VA rates muscle injuries for extension of 
the elbow as slight, moderate, moderately severe, and severe.  
38 C.F.R. § 4.71, DC 5306.  The words "slight," "moderate," 
"moderately severe," and "severe" are not defined in 
Diagnostic Code 5306.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.  Moderate muscle injury under DC 5306, even if, as here, 
affecting the dominant upper extremity, warrants only a 10 
percent rating, considerably less than the veteran's existing 
30 percent rating.  So there is no additional benefit.  
Consider also that, to the extent he has guarding of all arm 
movements (for example, because of his weakness due to the 
muscle atrophy), this is contemplated by his current 30 
percent rating under DC 5202.



Extraschedular

Lastly, there is nothing in the record to distinguish this 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  The veteran has not been hospitalized frequently 
for treatment of his disability; instead, the vast majority 
of his evaluation and treatment has been on an outpatient 
basis, not as an inpatient.  The 30 percent schedular rating 
is, itself, a concession that his disability causes some 
significant impairment in his earning capacity.  See 
38 C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  As noted in the report 
of his May 2007 VA examination, the veteran is retired.  That 
is to say, he did not have to stop working on account of the 
residuals of his right humerus fracture.  Therefore, in the 
absence of factors suggesting he might be entitled to a 
higher rating on an extra-schedular basis, the Board is not 
required to submit this case to the Director of VA's 
Compensation and Pension Service for this consideration 
pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim for a rating higher than 30 percent for the 
residuals of the right humerus fracture is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


